Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 05/05/2022 have been fully considered but they are not persuasive.
The applicant argues that Wu does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Wu (figures 1-3) discloses an array substrate as claimed including the first blocking wall is adapted to block the alignment film in at least a first flow direction, and the second blocking wall is adapted to block the alignment film in at least a second flow direction (see at least paragraph 0036); wherein the first and second blocking members are baffles having a sheet-like structure and respectfully include first and second blocking surfaces adapted to respectively block in the first and second flow directions (see at least paragraph 0036); and wherein the first blocking surfaces form a first preset angle with a coating direction of the alignment film (angles formed between the alignment film 30 and the blocking walls 75 and 77), and the second blocking surfaces form a second preset angle with the coating direction of the alignment film (angles formed between the alignment film 30 and the blocking walls 75 and 77;see at least paragraph 0036).  The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claimed invention does not require the size and thickness of the opening to be the same as the protective member and does not exclude the increase thickness due to the portion 3c.  The applicant, however, is alleging patentability due to a feature that is not claimed.  
The limitations " wherein the blocking wall is adapted to prevent the alignment film in the display area from diffusing to the sealing bonding portion the first blocking wall is adapted to block the alignment film in at least a first flow direction, and the second blocking wall is adapted to block the alignment film in at least a second flow direction, wherein the first and second blocking members are baffles having a sheet-like structure and respectfully include first and second blocking surfaces adapted to respectively block in the first and second flow directions" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

The prior art display is capable of being able to block the alignment film in different flow directions.

Regarding claim 3, Wu (figures 1-3) discloses wherein the first blocking surfaces are substantially parallel to the coating direction of the alignment film, and the second blocking surfaces are substantially perpendicular to the coating direction of the alignment film; and wherein the coating direction of the alignment film is from the display area to the sealing area (75; in width and length directions of the alignment film).  
Regarding claim 10, Wu (figures 1-3) discloses a display device, comprising an array substrate according to claim 1.  
Regarding claim 11, Wu (figures 1-3) discloses wherein the first blocking member and the second blocking member are both baffles with a sheet-like structure, and blocking surfaces of the baffles are configured to block in at least the first flow direction and at least the second flow direction.  
Regarding claim 12, Wu (figures 1-3) discloses wherein the blocking surfaces of the baffles as the first blocking members are parallel to a coating direction of the alignment film, and the blocking surfaces of the baffles as the second blocking members are perpendicular to the coating direction of the alignment film; and wherein the coating direction of the alignment film is from the display area to the sealing area (75; in width and length directions of the alignment film).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2020/0183213).
Regarding claim 1, Wu (figures 1-3) discloses an array substrate, comprising: 
an underlay substrate (10); 
an alignment film (30) disposed in a display area on the underlay substrate, and 
a blocking wall (75 and 77) disposed in a sealing area on the underlay substrate at an inner side of the sealant bonding portion (50), wherein the blocking wall is adapted to prevent the alignment film in the display area from diffusing to the sealing bonding portion (see at least paragraph 0036); 
the blocking wall includes a first and second blocking walls (75 and 77), the first blocking wall includes first blocking members (75 and 77), the second blocking wall is located between the first blocking wall and the sealant bonding portion and includes second blocking members (75 and 77); 
the first blocking wall is adapted to block the alignment film in at least a first flow direction, and the second blocking wall is adapted to block the alignment film in at least a second flow direction (see at least paragraph 0036);
wherein the first and second blocking members are baffles having a sheet-like structure and respectfully include first and second blocking surfaces adapted to respectively block in the first and second flow directions (see at least paragraph 0036); and
wherein the first blocking surfaces form a first preset angle with a coating direction of the alignment film (angles formed between the alignment film 30 and the blocking walls 75 and 77), and the second blocking surfaces form a second preset angle with the coating direction of the alignment film (angles formed between the alignment film 30 and the blocking walls 75 and 77;see at least paragraph 0036).
The limitations " wherein the blocking wall is adapted to prevent the alignment film in the display area from diffusing to the sealing bonding portion the first blocking wall is adapted to block the alignment film in at least a first flow direction, and the second blocking wall is adapted to block the alignment film in at least a second flow direction, wherein the first and second blocking members are baffles having a sheet-like structure and respectfully include first and second blocking surfaces adapted to respectively block in the first and second flow directions" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art display is capable of being able to block the alignment film in different flow directions.

Regarding claim 3, Wu (figures 1-3) discloses wherein the first blocking surfaces are substantially parallel to the coating direction of the alignment film, and the second blocking surfaces are substantially perpendicular to the coating direction of the alignment film; and wherein the coating direction of the alignment film is from the display area to the sealing area (75; in width and length directions of the alignment film).  
Regarding claim 10, Wu (figures 1-3) discloses a display device, comprising an array substrate according to claim 1.  
Regarding claim 11, Wu (figures 1-3) discloses wherein the first blocking member and the second blocking member are both baffles with a sheet-like structure, and blocking surfaces of the baffles are configured to block in at least the first flow direction and at least the second flow direction.  
Regarding claim 12, Wu (figures 1-3) discloses wherein the blocking surfaces of the baffles as the first blocking members are parallel to a coating direction of the alignment film, and the blocking surfaces of the baffles as the second blocking members are perpendicular to the coating direction of the alignment film; and wherein the coating direction of the alignment film is from the display area to the sealing area (75; in width and length directions of the alignment film).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0183213) in view of Nishido (US 2014/0027743).
Regarding claim 8, Wu discloses the limitations as shown in the rejection of claim 1 above.  However, Wu is silent regarding a common electrode metal.  Nishido (figures 4B and 8) teaches wherein a common electrode metal (107) is formed on the underlay substrate; a gate insulating layer (108) is formed on the common electrode metal; a passivation layer (114, 116) is formed on the gate insulating layer; an area of the common electrode metal corresponding to the passivation layer is a common electrode metal area; the blocking wall (113) is disposed on the common electrode metal area; and the sealing area includes the common electrode metal area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the common electrode metal layer as taught by Nishido in order to achieve a display device can be sealed with a low-melting-point glass in which a crack is not easily generated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871